        Case 3:19-cv-07923-JCS Document 28 Filed 02/27/20 Page 1 of 3



 1   Randy Renick (SBN 179652)
     Cornelia Dai (SBN 207435)
 2   Elizabeth Song (SBN 326616)
     HADSELL STORMER RENICK & DAI LLP
 3   128 North Fair Oaks Avenue, Suite 204
     Pasadena, California 91103-3645
 4   Telephone: (626) 585-9600
     E-mail: rrr@hadsellstormer.com
 5           cdai@hadsellstormer.com
             esong@hadsellstormer.com
 6
     Attorneys for Plaintiffs
 7   JASON CRAIG and MICHAEL ROSS
 8   JACKSON LEWIS P.C.
     CAROLYN G. BURNETTE (SBN 191294)
 9   SANDER VAN DER HEIDE (SBN 267618)
     400 Capitol Mall, Suite 1600
10   Sacramento, California 95814
     Telephone:    (916) 341-0404
11   Facsimile:    (916) 341-0141
     E-mail: carolyn.burnette@jacksonlewis.com
12            sander.vanderheide@jacksonlewis.com
13   Attorneys for Defendants
     CORTEVA, INC., E.I. DU PONT DE NEMOURS
14   & COMPANY, DOW AGROSCIENCES LLC,
     THE DOW CHEMICAL CO., DOWDUPONT, INC.
15   n/k/a DUPONT DE NEMOURS, INC., and DOW, INC.
16

17                                 UNITED STATES DISTRICT COURT

18                                NORTHERN DISTRICT OF CALIFORNIA

19
20   JASON CRAIG and MICHAEL ROSS,                     Case No.: 3:19-cv-07923-JCS
     individually and on behalf of all similarly
21   situated current and former employees,            STIPULATION TO DISMISS CERTAIN
                                                       DEFENDANTS WITHOUT
22                  Plaintiffs,                        PREJUDICE; AND [PROPOSED]
                                                       ORDER
23          v.

24   CORTEVA, INC., E.I. DU PONT DE                    Complaint Filed:   12/03/2019
     NEMOURS & COMPANY, DOW                            Trial Date:        Not set
25   AGROSCIENCES LLC, THE DOW
     CHEMICAL CO., DOWDUPONT, INC.
26   n/k/a DUPONT DE NEMOURS, INC., DOW
     INC., and DOES 1 through 10, inclusive,
27
                    Defendants.
28
                                                   1
     STIPULATION TO DISMISS CERTAIN DEFENDANTS WITHOUT PREJUDICE; AND
     [PROPOSED] ORDER                               Case No. 3:19-cv-07923-JCS
        Case 3:19-cv-07923-JCS Document 28 Filed 02/27/20 Page 2 of 3



 1          JASON CRAIG and MICHAEL ROSS (collectively “Plaintiffs”) and CORTEVA, INC.,
 2   E.I. DU PONT DE NEMOURS & COMPANY, DOW AGROSCIENCES LLC, THE DOW
 3   CHEMICAL CO., DOWDUPONT, INC. n/k/a DUPONT DE NEMOURS, INC., and DOW,
 4   INC. (collectively “Defendants”), through their undersigned counsel, enter into this stipulation to
 5   dismiss certain named Defendants without prejudice.
 6          Plaintiffs filed a Complaint naming Corteva, Inc., E.I. Du Pont de Nemours & Company,
 7   Dow Agrosciences LLC, The Dow Chemical Co., DowDuPont, Inc. n/k/a Dupont de Nemours,
 8   Inc., and Dow Inc. The parties have met and conferred regarding narrowing the number of
 9   named defendants. The Dow Chemical Company acknowledges that for a portion of the relevant
10   timeframe alleged in the Complaint it was Plaintiffs’ employer. Dow Agrosciences, LLC
11   acknowledges that for the remainder of the relevant timeframe alleged in the Complaint it is
12   Plaintiffs’ employer. Plaintiffs and Defendants now agree and stipulate that Corteva, Inc., E.I.
13   Du Pont de Nemours & Company, DowDuPont, Inc. n/k/a Dupont de Nemours, Inc., and Dow
14   Inc. will be dismissed without prejudice, with each party bearing its own fees and costs.
15   Dated: February 27, 2020                             HADSELL STORMER RENICK & DAI LLP
16                                                By:      /s/ Randy Renick (authorized on 2/26/20 )
                                                           Randy Renick
17                                                         Attorneys for Plaintiffs
                                                           JASON CRAIG and MICHAEL ROSS
18

19   Dated: February 27, 2020                              JACKSON LEWIS P.C.
20                                                By:       /s/ Sander van der Heide
                                                           Sander van der Heide
21                                                         Attorneys for Defendants
                                                           CORTEVA, INC., E.I. DU PONT DE
22                                                         NEMOURS & COMPANY, DOW
                                                           AGROSCIENCES LLC, THE DOW
23                                                         CHEMICAL CO., DOWDUPONT,
                                                           INC. n/k/a DUPONT DE NEMOURS,
24                                                         INC., and DOW, INC.
25

26                                           ATTESTATION
27          I, Sander van der Heide, have obtained authorization and concurrence in the filing of this
28   document from Randy Renick, an attorney with Hadsell Stormer Renick & Dai LLP, attorneys of
                                                      2
     STIPULATION TO DISMISS CERTAIN DEFENDANTS WITHOUT PREJUDICE; AND
     [PROPOSED] ORDER                               Case No. 3:19-cv-07923-JCS
        Case 3:19-cv-07923-JCS Document 28 Filed 02/27/20 Page 3 of 3



 1   record for Plaintiffs, which shall serve in lieu of his signature on the filed document. I have
 2   obtained and will maintain records to support this concurrence for subsequent production for the
 3   Court if so ordered or for inspection upon request by a party until one year after final resolution
 4   of the action (including appeal, if any).
 5   Dated: February 26, 2020                               /s/ Sander van der Heide
                                                            Sander van der Heide 4813-2785-9125, v. 3
 6
                                                            Attorneys for Defendants
 7

 8

 9                                          [PROPOSED] ORDER
10            Based on the foregoing Stipulation and good cause appearing, the Court orders the
11   following:
12            1. Corteva, Inc. is dismissed without prejudice, with each party bearing its own fees and
13                 costs.
14            2. E.I. Du Pont de Nemours & Company is dismissed without prejudice, with each party
15                 bearing its own fees and costs.
16            3. DowDuPont, Inc. n/k/a Dupont de Nemours, Inc. is dismissed without prejudice, with
17                 each party bearing its own fees and costs.
18            4. Dow Inc. is dismissed without prejudice, with each party bearing its own fees and
19                 costs.
20   IT IS SO ORDERED.
21

22   DATED: ________________
                                                            JUDGE JOSEPH C. SPERO
23
     4813-2785-9125, v. 3
24

25

26

27

28
                                                        3
     STIPULATION TO DISMISS CERTAIN DEFENDANTS WITHOUT PREJUDICE; AND
     [PROPOSED] ORDER                               Case No. 3:19-cv-07923-JCS
